[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 29, 2007
                               No. 06-16463                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 04-00065-CR-ORL-19DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DANIEL MORSE,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (May 29, 2007)

Before ANDERSON, BARKETT, and HILL, Circuit Judges.

PER CURIAM:

     H. Kyle Fletcher, appointed counsel for Daniel Morse, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Morse’s conviction and sentence are AFFIRMED.




                                           2